                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
       vs.                                )      Case No. 18-04017-03/09-CR-C-BCW
                                          )
EAPEN THAMPY, et al.,                     )
                                          )
                     Defendants.          )

                                  ENTRY OF APPEARANCE

       COMES NOW Michael L. Belancio of Foland, Wickens, Roper, Hofer & Crawford, P.C.

and enters his appearance as counsel for Defendant Eapen Thampy.

                                          Respectfully submitted,

                                          FOLAND, WICKENS, ROPER,
                                           HOFER & CRAWFORD, P.C.



                                                /s/ Michael L. Belancio
                                          Michael L. Belancio          MO #50115
                                          1200 Main Street, Suite 2200
                                          Kansas City, MO 64105-2159
                                          816-472-7474
                                          816-472-6262 Facsimile
                                          mbelancio@fwpclaw.com
                                          ATTORNEY FOR DEFENDANT
                                          EAPEN THAMPY




        Case 2:18-cr-04017-BCW Document 143 Filed 06/05/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 5th day of June, 2019 a copy of the foregoing
was electronically filed using the Court’s ECF/CM filing system, which sends electronic notice
to all counsel of record.



                                                    /s/ Michael L. Belancio
                                             Attorney for Defendant Eapen Thampy




        Case 2:18-cr-04017-BCW Document 143 Filed 06/05/19 Page 2 of 2
